Case: 15-10791    Date Filed: 08/12/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10791
                        Non-Argument Calendar
                      ________________________

                            Agency No. 27396-12



GINA BRASHER LANGLEY,

                                                          Petitioner-Appellant,

                                  versus

INTERNAL REVENUE SERVICE,

                                                          Respondent-Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S.Tax Court
                       ________________________

                             (August 12, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
               Case: 15-10791    Date Filed: 08/12/2015    Page: 2 of 2


      Gina Brasher Langley filed a request with the Commissioner of Internal

Revenue for innocent spouse relief under I.R.C. § 6015(f). The Commissioner

denied her request. Langley filed a petition with the Tax Court for review of the

Commissioner’s decision. The Tax Court dismissed her petition. This is her

appeal of that dismissal. We review the Tax Court’s legal conclusions de novo and

its factfindings for clear error. See Ocmulgee Fields, Inc. v. Comm’r, 613 F.3d
1360, 1364 (11th Cir. 2010).

      On June 23, 2011, the Commissioner mailed Langley a final determination

letter that denied her request for innocent spouse relief. She had 90 days from the

day the letter was mailed to file a petition in the Tax Court for review of the

Commissioner’s decision. I.R.C. § 6015(e)(1). She did not file a petition for

review until November 9, 2012, over 500 days after the Commissioner mailed the

final determination letter. Her petition for review was untimely. The Tax Court

did not err in dismissing it.

      AFFIRMED.




                                          2